UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 09-7861


GARY L. PETTY,

                 Petitioner - Appellant,

          v.

ANTHONY J. PADULA, Warden at Lee Correctional Institution,

                 Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. R. Bryan Harwell, District Judge.
(0:08-cv-02967-RBH)


Submitted:   February 25, 2010             Decided:   March 4, 2010


Before DUNCAN and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Gary L. Petty, Appellant Pro Se.     Donald John Zelenka, Deputy
Assistant Attorney General, William Edgar Salter, III, Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gary L. Petty seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying as untimely his 28 U.S.C. § 2254 (2006) petition.                                  The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                     28 U.S.C. § 2253(c)(1) (2006).

A    certificate        of    appealability           will     not     issue     absent    “a

substantial showing of the denial of a constitutional right.”

28     U.S.C.    § 2253(c)(2)         (2006).          A     prisoner      satisfies      this

standard    by     demonstrating          that      reasonable       jurists     would    find

that any assessment of the constitutional claims by the district

court is debatable or wrong and that any dispositive procedural

ruling by the district court is likewise debatable.                               Miller-El

v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529

U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th

Cir.    2001).         We    have    independently          reviewed       the   record   and

conclude        that    Petty       has   not       made     the     requisite     showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the     court      and    argument        would    not     aid   the   decisional

process.

                                                                                  DISMISSED



                                                2